UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-07388_ ­­ Value Line Emerging Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 220 East 42nd Street, New York, N.Y. 10017 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: March 31, 2011 Date of reporting period: September 30, 2010 Item I. Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 9/30/10 is included with this Form. INVESTMENT ADVISER EULAV Asset Management, LLC 220 East 42nd Street New York, NY 10017-5891 S E M I - A N N U A L R E P O R T S e p t e m b e r 3 0 , 2 0 1 0 DISTRIBUTOR EULAV Securities, Inc. 220 East 42nd Street New York, NY 10017-5891 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS Value Line Emerging Opportunities Fund, Inc. P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Thomas T. Sarkany Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Howard A. Brecher Vice President and Secretary Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00075242 Value Line Emerging Opportunities Fund, Inc. To Our Value Line Emerging To Our Shareholders (unaudited): Enclosed is your semi-annual report for the six months ended September 30, 2010. I encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. The Value Line Emerging Opportunities Fund earned a total return of 2.34% for the six-month period. That compared with a total return of 0.24% for the Russell 2000 Index(1), a benchmark of small-capitalization stocks. The Fund benefited most in the period from its holdings in the technology services sector, such as Informatica Corp. and Salesforce.com. Morningstar(2), the mutual fund advisory service, gives a rank of four stars to your Fund for the 10-year period ending September 30, 2010, based upon a Return rating of Above Average and a Risk rating of Below Average relative to category peers. (The rank for 3-year, 5-year and Overall is three stars, based on Return ratings of Average and Risk ratings of Below Average.) Our disciplined investment strategy has served your Fund well. We invest primarily in higher-quality stocks, those that represent financially strong companies with solid records of consistent growth in both earnings and stock price, built upon enviable stables of proprietary products. At the same time, we limit trading costs by sticking with these proven winners for as long as merited by their performance. Annual portfolio turnover has averaged a moderate 16% over the past five years. Third, however, we will not hesitate to sell when a leader transforms into a laggard, prompting the replacement of the issue in the portfolio with a company that shows superior operating and stock price momentum. The Fund is well diversified with about 150 stockholdings across a wide variety of industries. We invest less than 1/2 of 1% of assets in any new holding, though successful investments can then grow to well over 1% of assets. We will maintain our time-tested discipline. Thank you for your confidence in us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager October 29, 2010 The Russell 2000 Index is representative of the smaller capitalization stocks traded in the United States. This is an unmanaged index and does not reflect charges. expenses, or taxes, so it is not possible to invest in this Index. For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating™ based on a Morningstar Risk-Adjusted Return measure that accounts for variation in a fund’s monthly performance (including the effects of sales charges, loads, and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category receive 5 stars, the next 22.5% receive 4 stars, the next 35% receive 3 stars, the next 22.5% receive 2 stars and the bottom 10% receive 1 star. (Each share class is counted as a fraction of one fund within this scale and rated separately, which may cause slight variations in the distribution percentages.) The Overall Morningstar Rating for a fund is derived from a weighted-average of the performance figures associated with its 3-, 5- and 10-year (if applicable) Morningstar Rating metrics. Morningstar rated the Value Line Emerging Opportunities Fund among 683, 683, 600 and 367 Mid-Cap Growth funds for the overall rating and the 3-, 5-, and 10-year periods (as applicable) ending 9/30/2010, respectively. Past performance is no guarantee of future results. 2 Value Line Emerging Opportunities Fund, Inc. Opportunities Fund Shareholders Economic Observations (unaudited) The business expansion’s underpinnings are stabilizing as we proceed through the latter weeks of 2010, with the U.S. gross domestic product, which increased by 2.0% in the third quarter, likely to advance by a somewhat more impressive, but still rather restrained, 2.5% in the current period. On balance, we expect the modest economic up cycle to remain in place in the coming year, with the odds of a double-dip recession having receded somewhat recently. Here is a look at where we stand: Economic Growth: We expect such growth to increase at about 2.5% in the final quarter of 2010, and then remain on that modest plateau in 2011. For now, we expect lackluster job creation trends and a listless housing market to be generally countered by improving manufacturing and non-manufacturing activity and selective gains at the retail counter. This combination should help keep the nation’s economy moving forward, if unevenly, in 2011 and through the middle years of this decade. Inflation: Pricing pressures are negligible, overall. True, quotations for oil, gold, silver, and a range of industrial commodities have been on the rise in recent months, but wage inflation is low and doesn’t figure to increase in the absence of a much lower jobless rate. We expect relatively tame inflation to persist for another year or two—at least. Meanwhile, we think the threat of deflation, or falling prices, will remain for some time, but here, as is the case with a possible double-dip recession, we sense that the odds of such an unwanted development are declining. Interest Rates: The Federal Reserve probably will keep short-term interest rates at current historically low levels until 2012. The central bank, which is worried both about achieving sustainable economic growth and stable pricing, recently has put into place a stepped-up monetary stimulus program in which it will buy greater amounts of Treasury issues in an attempt to drive up prices and drive down yields The rationale is to lower debt levels to a point where it becomes attractive for consumers to boost their borrowings—and thus increase their spending. It is a risky and untried undertaking. Corporate Profits: Earnings rose strongly over the first three quarters of 2010, boosted by better cost management and selective revenue growth. However, such gains may now moderate going forward, unless our current economic growth assumptions prove conservative. 3 Value Line Emerging Opportunities Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2010 through September 30, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 4/1/10 Ending account value 9/30/10 Expenses paid during period 4/1/10 thru 9/30/10* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.29% multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. The annualized expense ratio would have been 1.43% gross of nonrecurring legal fee reimbursement. 4 Value Line Emerging Opportunities Fund, Inc. Portfolio Highlights at September 30, 2010 (unaudited) Ten Largest Holdings Percentage of Issue Shares Value Net Assets Salesforce.com, Inc. $ % Informatica Corp. $ % Alexion Pharmaceuticals, Inc. $ % Ctrip.com International Ltd. ADR $ % Equinix, Inc. $ % Concur Technologies, Inc. $ % Church & Dwight Co., Inc. $ % AptarGroup, Inc. $ % South Jersey Industries, Inc. $ % Gardner Denver, Inc. $ % Asset Allocation – Percentage of Net Assets Equity Sector Weightings – Percentage of Total Investment Securities 5 Value Line Emerging Opportunities Fund, Inc. Schedule of Investments (unaudited) September 30, 2010 Shares Value COMMON STOCKS (98.4%) CONSUMER DISCRETIONARY (12.8%) Buckle, Inc. (The) $ Chipotle Mexican Grill, Inc. * Ctrip.com International Ltd. ADR * DeVry, Inc. Guess?, Inc. ITT Educational Services, Inc. * Jo-Ann Stores, Inc. * John Wiley & Sons, Inc. Class A LKQ Corp. * O’Reilly Automotive, Inc. * PetMed Express, Inc. Phillips-Van Heusen Corp. Signet Jewelers Ltd. * Strayer Education, Inc. Tractor Supply Co. TRW Automotive Holdings Corp. * Warnaco Group, Inc. (The) * WMS Industries, Inc. * Wolverine World Wide, Inc. CONSUMER STAPLES (4.1%) Central European Distribution Corp. * Church & Dwight Co., Inc. Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. * Hansen Natural Corp. * Ruddick Corp. ENERGY (3.9%) Alpha Natural Resources, Inc. * Atlas Energy, Inc. * Core Laboratories N.V. FMC Technologies, Inc. * Oceaneering International, Inc. * Penn Virginia Corp. Superior Energy Services, Inc. * Shares Value World Fuel Services Corp. $ FINANCIALS (5.7%) Affiliated Managers Group, Inc. * Arch Capital Group Ltd. * Bancolombia S.A. ADR Credicorp Ltd. EZCORP, Inc. Class A * First Cash Financial Services, Inc. * First Financial Bankshares, Inc. ProAssurance Corp. * RLI Corp. Stifel Financial Corp. * HEALTH CARE (10.8%) Alexion Pharmaceuticals, Inc. * Amedisys, Inc. * Auxilium Pharmaceuticals, Inc. * Bard (C.R.), Inc. Bio-Rad Laboratories, Inc. Class A * Catalyst Health Solutions, Inc. * Computer Programs & Systems, Inc. Edwards Lifesciences Corp. * Emergency Medical Services Corp. Class A * Gentiva Health Services, Inc. * Haemonetics Corp. * Henry Schein, Inc. * HMS Holdings Corp. * ICON PLC ADR * IDEXX Laboratories, Inc. * Life Technologies Corp. * NuVasive, Inc. * Owens & Minor, Inc. Perrigo Co. Quality Systems, Inc. Sun Healthcare Group, Inc. * Techne Corp. United Therapeutics Corp. * See Notes to Financial Statements. 6 Value Line Emerging Opportunities Fund, Inc. September 30, 2010 Shares Value West Pharmaceutical Services, Inc. $ INDUSTRIALS (29.7%) Acuity Brands, Inc. AMETEK, Inc. AZZ, Inc. Badger Meter, Inc. BE Aerospace, Inc. * Bucyrus International, Inc. CLARCOR, Inc. Copart, Inc. * Corrections Corp. of America * DigitalGlobe, Inc. * EnerSys * Esterline Technologies Corp. * Flowserve Corp. Gardner Denver, Inc. Genesee & Wyoming, Inc. Class A * Geo Group, Inc. (The) * HEICO Corp. HUB Group, Inc. Class A * Hunt (J.B.) Transport Services, Inc. IDEX Corp. IHS, Inc. Class A * Kansas City Southern * Kaydon Corp. Kirby Corp. * Lennox International, Inc. Lincoln Electric Holdings, Inc. Middleby Corp. (The) * Nordson Corp. Polypore International, Inc. * Quanta Services, Inc. * Regal-Beloit Corp. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) Towers Watson & Co. Class A TransDigm Group, Inc. URS Corp. * Valmont Industries, Inc. Shares Value Wabtec Corp. $ Waste Connections, Inc. * Woodward Governor Co. INFORMATION TECHNOLOGY (17.2%) Advent Software, Inc. * Amphenol Corp. Class A ANSYS, Inc. * Atheros Communications, Inc. * Blackboard, Inc. * Cognizant Technology Solutions Corp. Class A * Concur Technologies, Inc. * Diodes, Inc. * Dolby Laboratories, Inc. Class A * Equinix, Inc. * FactSet Research Systems, Inc. Informatica Corp. * Itron, Inc. * MercadoLibre, Inc. * MICROS Systems, Inc. * Nuance Communications, Inc. * Rackspace Hosting, Inc. * Rofin-Sinar Technologies, Inc. * Salesforce.com, Inc. * Solera Holdings, Inc. Teradata Corp. * TIBCO Software, Inc. * Trimble Navigation Ltd. * VeriFone Systems, Inc. * Wright Express Corp. * MATERIALS (7.7%) Albemarle Corp. AptarGroup, Inc. FMC Corp. Greif, Inc. Class A Koppers Holdings, Inc. LSB Industries, Inc. * Lubrizol Corp. (The) NewMarket Corp. Praxair, Inc. See Notes to Financial Statements. 7 Value Line Emerging Opportunities Fund, Inc. Schedule of Investments (unaudited) Shares Value Schweitzer-Mauduit International, Inc. $ Sigma-Aldrich Corp. Silgan Holdings, Inc. TELECOMMUNICATION SERVICES (2.7%) Alaska Communications Systems Group, Inc. Brasil Telecom S.A. ADR * Brasil Telecom S.A. ADR Preferred Shares * Crown Castle International Corp. * SBA Communications Corp. Class A * TW Telecom, Inc. * UTILITIES (3.8%) AGL Resources, Inc. Cia de Saneamento Basico do Estado de Sao Paulo ADR ITC Holdings Corp. Northwest Natural Gas Co. South Jersey Industries, Inc. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (1) (98.4%) (Cost $224,650,148) $ Principal Amount Value SHORT-TERM INVESTMENTS (1.7%) REPURCHASE AGREEMENTS (1.7%) $ With Morgan Stanley, 0.18%, dated 09/30/10, due 10/01/10, delivery value $5,500,028 (collateralized by $5,500,000 U.S. Treasury Notes 1.3750%, due 05/15/13, with a value of $5,644,375) $ TOTAL SHORT-TERM INVESTMENTS (Cost $5,500,000) (1.7%) EXCESS OF LIABILITIES OVER CASH AND OTHER ASSETS (-0.1%) ) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE
